DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	Amendment to claims filed 12-22-20 is acknowledged. Currently, claims 1-19 are pending. Claims 20-21 are cancelled. Claims 1, 3, 15, 17-18 are currently amended.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster (US 7,020,940) in view of Meyer (2010/0107384).
	Regarding claim 1, Foster discloses a process for debundling fiber tow 13 comprising:
	Feeding the fiber tow defined by a bundle cross sectional area and a tow surface into a die 10 having a bore 12, the die having at least two fluid flow openings 18, 14 and a separate exit opening in a terminal face of the die, where the bore is sized larger than the bundle cross sectional area with the proviso that if the at least two fluid flow openings are two openings, that the two openings are not diametrically positioned through a circular cross sectional bore;
	Impinging on the fiber two within the bore through a first opening 14, 18 of the at least two fluid flow openings with a fluid at a flow rate to expand fiber tow to an expanded cross sectional area greater than the bundle cross sectional area within said bore;

	Foster does not teach the fiber tow is a carbon fiber tow and chopping the expanded cross sectional area carbon fiber tow upon exiting said die to form the chopped carbon fiber. However, Meyer teaches a spreading device 10 for spreading out fiber filament bundles 32 and spreading method (abstract) comprising a cutting device 16 that chops the expanded fiber tow 14 upon exiting the spreading device 20 to form the chopping fiber 40, 40’, 40” (abstract, fig. 1, 8-10, para 42). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Meyer in order to form chopped fibers. Meyer further teaches as the filament bundle which is spread by means of the spreading device a roving, particularly a carbon roving, is preferred (para 19).
	Regarding claim 2, Meyer teaches wherein the carbon fiber tow has at least 1,000 carbon fibers therein (para 10). 
	Regarding claim 3, Meyer teaches wherein chopping 24 occurs proximal to the terminal face of the said die 20 (fig. 1).
	Regarding claim 4, Foster discloses wherein the bore is a cross sectional shape of triangular, circular, oval, or polygonal (see fig. 1-5).
	Regarding claim 5, Foster discloses wherein the at least two fluid flow openings 14, 18 are laterally displaced along a length of the bore (see fig. 1).
	Regarding claim 6, Foster discloses wherein at least one of the fluid flow openings 17 defines a fluid exhaust (fig. 1, col. 4, line 4-57).
	Regarding claim 7, Foster discloses wherein the fluid is air (see col. 4, line 4-57).
	Regarding claim 11, Meyer teaches dispersing the chopped carbon fiber (para 5, 19) in a molding composition prepolymer formulation (fig. 7, para 80-82).
8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster in view of Meyer as applied to claim 1 above, and further in view of Pryor (US 4,476,807).
	Regarding claim 8, Foster does not teach wherein the fluid is gaseous and further comprises particulate. However, Pryor teaches an apparatus for application of additives to a continuous multifilament tow wherein the additive may be injected into a stream of gaseous fluid introduced into the jet device for blooming the tow (abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify Foster with the teaching of Pryor in order to apply additives to the fiber tow.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster in view of Meyer as applied to claim 1 above, and further in view of Nakagawa et al. (US 5,101,542).
	Regarding claim 9, Foster does not teach wherein the fluid is gaseous and further comprises radicals. However, Nakagawa et al. teaches a fiber separator 40 comprising a plasma spray device 46 for plasma-spraying of a matrix molten metal to the fibers (fig. 4, col. 5, line 14-29). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Nakagawa et al. in order to deposit molten metal to the fibers. 
Claims 10 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster in view of Meyer as applied to claim 1 or 11 above, and further in view of Ames et al. (US 6,543,106).
	Regarding claim 10, Foster does not teach wherein the fluid is gaseous and further comprises a coupling agent. However, Ames et al. teaches a method for air opening of textile tow and the system may include a bonding agent applicator located upstream of the inlet of the air opening jet for applying a bonding agent to the tow band (col. 3, line 25-42). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Ames et al. since Ames et al. 
	Regarding claim 12, Meyer does not teach wherein said molding composition propolymer comprises polar monomers. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to select a polymer monomer in Meyer in order to enhance the adhesion to the fiber since Ames et al. teaches that a polar bonding agent can enhance the super absorbent polymer containment and/or solid attachment or containment within the structure of the tow band (col. 12, line 8-56).
	Regarding claim 13, Meyer as modifies teaches wherein said polymer monomers comprise a majority by weight of said molding composition absent fiber and fillers (see fig. 7).
Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Foster in view of Meyer as applied to claim 11 above, and further in view of Mohammadi (US 6,854,166).
	Regarding claim 14, Foster does not teach further contacting said tow with a plurality of rotating tines. However, Mohammadi teaches that contacting the fiber bundles with rotating tines separate the fiber bundles from one another (fig. 2, col. 3, line 42-col. 4, line 13). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Foster with the teaching of Mohammadi in order to further separate the fibers. 
Claims 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al. (US 5,079,812) in view of Chehab et al. (US 6,263,882) and Meyer (2010/0107384).
	Regarding claim 17, Sasaki et al. discloses a process for debundling a fiber tow 4 into chopped fibers comprising:
	Feeding a continuous fiber tow 4 defined by a bundle cross sectional area and a tow surface into a mechanical debundler comprising: a feed area that accepts said continuous tow between two opposing rollers 8, 9 with tines (see fig. 1-9, col. 5, line 26-31), where a first roller of said two opposing 
	Chehab et al. teaches the rollers 13, 14 of the pair 12 are driven at a peripheral speed which is higher than that of the rollers 9, 11 so that the elastic filaments of the converted tow 1 are adequately stretched (col. 6, line 35-43). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sasaki et al. with a lower tined roller that rotates faster than the upper two rollers in order to further spread the fiber since Sasaki et al. teaches that the number of pinch rolls apparatuses is preferred to be larger (col. 5 line 19-25).
	Meyer teaches as the filament bundle which is spread by means of the spreading device a roving, particularly a carbon roving, is preferred (para 19). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Sasaki et al. for debundling carbon fiber tow since Sasaki et al. teaches that the apparatus can be broadly applied to a handling process for not only a tow of synthetic fibers prepared by melt-spinning, but also to a crimped tow having a fineness of several thousand to several hundred thousand deniers, and the like material such as multifilament, cotton yarns, tape yarn, fiber rod, et c. (col. 8, line 8-14).
	Regarding claim 18, Meyer further teaches chopping the expanded cross sectional area carbon fiber tow 14 upon exiting said mechanical debundler 20 to form the chopped carbon fiber 40, 40’, 40” (abstract, fig. 1, 8-10, para 42).
19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sasaki et al. in view of Chehab et al. and Meyer as applied to claim 17 above, and further in view of Stuart (US 5,241,731).
	Regarding claim 19, Sasaki et al. as modified does not teach applying at least one of blowing air, heat or plasma to said tow in a region between said lower tined roller and the upper two rollers. However, Stuart teaches a method of spreading fibers by blowing air jet to the fiber (fig. 4-5, col. 6, line 12-col. 7, line 49). Therefore, it would have been obvious to one of ordinary skill in the art before the effecting filing date of the claimed invention to modify Sasaki et al. with the teaching of Stuart in order to further spread the fiber tow.
Allowable Subject Matter
Claims 15-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, the prior art does not teach the step of further contacting said tow with a plurality of rotating tines while simultaneously exposing said tow to at least one of heat or plasma in combination with the other features instantly claimed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522.  The examiner can normally be reached on 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742